[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT SIX)
This property is located in the Town of Shelton knows as 630-638 Howe Avenue and was part of the revaluation under the State mandate. The gross assessment valuation of the property was $322,400, with a seventy percent valuation assessment of $225,680. The plaintiff has filed an appeal from taxation for the reason that CT Page 13453 it far exceeded the fair value of the property. The plaintiff claims a gross assessment value of $162,000, indicating an overappraisal of $160,400.
This property consists of two six-unit apartment buildings. Only six of the units livable. The remaining apartments are in very poor condition. The non-livable apartments are without plumbing in the upper floors and these units have broken windows. This is a building that consists of many housing violations which have not been acted upon. However, these violations are not before the court at this time.
The court reduces the gross assessment value from $322,400 to $271,429, with the seventy percent assessment value reduced from $225,680 to $190,000.
When the defendant's appraiser testified this action and all other related actions, he submitted no written appraisal of his own but just made a critique on the plaintiff's appraiser.
Therefore, judgement is for the plaintiff for a tax rebate based on a gross assessment value reduction of $50,971 and a seventy percent assessment value reduction of $35,680. Costs and interest of said rebate shall be reduced from future tax bills in accordance with state statute. Said assessment will be from the date of assessment.
Philip E. Mancini, Jr. State Trial Referee